Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 8-9, 12-14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140310045 “Meltzer”, in light of U.S. Patent Application Publication NO. 20140157177 “Ghadge”, and further in light of U.S. Patent Application Publication NO. 20140082536 “Costca”.
Claim 1: 
Meltzer teaches a system configured for scheduling recurring tasks using an electronic device, the system comprising:	 a processor (i.e. para. [0034], Fig. 2, Such methods may be performed by any central processing unit (CPU) in any computing system);	 a memory coupled to the processor (i.e. para. [0042], the software modules may comprise software and/or scripts containing instructions that, when executed by a microprocessor on a server 210 and/or client 220, cause the microprocessor to accomplish the purpose of the module);	 a scheduler coupled to the processor, wherein the scheduler is configured to:	 receive a user request from a user to schedule a recurring task (i.e. para. [0070], The electronic calendar module(s) 305 may be configured to transmit the generated electronic calendar 300 user interface to the client(s) 220 and may be further configured to receive from the user a request to create a new calendar event);	 render a Graphical User Interface (GUI) on a display screen of the electronic device in response to the receiving of the user request (i.e. para. [0071], In response to receiving the request to create a new calendar event, the electronic calendar module(s) 305 may be configured to generate a calendar event control panel 310 for the selected calendar event), the GUI including a plurality of regions presented concurrently in a first view of the GUI (i.e. para. [0109], Fig. 13, Selection of "Yearly" from the repeat interval user interface element may also cause the control panel 310 to generate and display, within the recurrence definition area, additional user interface elements), the plurality of regions including:	 a month selection region (i.e. para. [0109], Fig. 13, “customizable selections (via text boxes and drop downs) between the entered repetition occurring on a certain date of each year (e.g., "January 1")”) (i.e. para. [0109], Fig. 13, it is noted that a user may select any day 1st to 30th of April);	 a day selection region displaying all days of a week, each of the days an independently selectable weekday cell (i.e. para. [0109], Fig. 13, “a certain number of a selected day of the week”, wherein it is noted that a user may select any day Monday to Friday of April);	 and a time selection region (i.e. para. [0082], “the start and end times of the created event comprising the start and end times selected from the control panel”, wherein a user selects a Start time of 12:30 PM and an End time of 1:00 PM) (i.e. para. [0109], Modifications to these user interface elements within the recurrence definition area may cause the recurrence summary, as well as the recurrence preview calendar to be generated, updated and/or displayed);	 and wherein the processor is configured to execute an application in the electronic device at a time corresponding to the schedule for the recurring task (i.e. para. [0111], “The data from the Reminders tab may be transmitted to the electronic calendar module(s) 305, which may then store the reminder in data storage 230 and send the reminder via the selected contact at the selected time prior to the calendar event”, wherein an Email and/or SMS application are accessed in order to send a combination of a Email and Alert, SMS and Alert, Email, SMS, or Alert).  
	While Meltzer teaches concurrently displaying a month, date, day, and time selection regions, Meltzer may not explicitly teach
a month selection region displaying all months of a calendar year, each of the months an independently selectable month cell
However, Ghadge teaches
a month selection region displaying all months of a calendar year, each of the months an independently selectable month cell (i.e. para. [0032], Fig. 6, “The calendar 540 provides an interface for a user to quickly select a particular instance of time such as a day of a month, a month of a year, etc.”, wherein all 12 months are selectable).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a month selection region displaying all months of a calendar year, each of the months an independently selectable month cell to Melzer’s unified month selection region with a month selection region displaying all months of a calendar year, each of the months an independently selectable month cell as taught by Ghadge. One would have been motivated to combine Ghadge with Melzer and would have had a reasonable expectation of success in order to provide a user scheduling on a calendar with more options.
While Melzer and Ghadge teach concurrently displaying a month, date, day, and time selection regions, Meltzer-Ghadge may not explicitly teach
a time selection region displaying a plurality of hours of a day and a plurality of minutes of an hour, each of the hours an independently selectable hour cell, each of the minutes an independently selectable minute cell.
However, Costa teaches
a time selection region displaying a plurality of hours of a day and a plurality of minutes of an hour, each of the hours an independently selectable hour cell, each of the minutes an independently selectable minute cell (i.e. para. [0039], Fig. 4, “the user is allowed to schedule an event with any granularity of scheduled time directly on the calendar grid including one minute granularity. The user, for example, could create an event, such as an airline flight, that begins at 5:44 PM and ends at 8:15 PM directly on the calendar grid of a touch-screen device”, wherein each minute of each hour is independently selectable depending on a user’s drag touch).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a time selection region displaying a plurality of hours of a day and a plurality of minutes of an hour, each of the hours an independently selectable hour cell, each of the minutes an independently selectable minute cell to Melzer-Ghadge’s unified time selection region with a time selection region displaying a plurality of hours of a day and a plurality of minutes of an hour, each of the hours an independently selectable hour cell, each of the minutes an independently selectable minute cell as taught by Costa. One would have been motivated to combine Costa with Melzer-Ghadge and would have had a reasonable expectation of success in order to provide a user scheduling on a calendar with more options.

Claim 2:
Melzer, Ghadge, and Costa teach the system as claimed in claim 1.
While Melzer teaches wherein the scheduler is further configured to:
receive command input from the user specifying the application to be executed as part of a command (i.e. para. [0111], “a contact selection user interface element, possibly a drop down including options to send the reminder of the calendar event to (e.g., Email and Alert, SMS and Alert, Email, SMS, Alert)”, wherein each of the drop down formats correspond to a combination of email and SMS applications to be executed);
(i.e. para. [0110], “The recurrence definition area may also comprise a … an option to never end the recurrence. In some embodiments, this may be the default selection when the recurrence tab is selected”, wherein the scheduler will create a function of repeat the SMS/Email event as defined by default until instructed to end the recurrence).  

Claim 4:
Melzer, Ghadge, and Costa teach the system as claimed in claim 1.
Meltzer further teaches wherein the scheduler is further configured to render the GUI such that the date selection region, the day selection region, and the month selection region are displayed non obtrusively with respect to each other in one of a vertically and horizontal alignment, in the first view of the GUI (i.e. it is noted in Fig. 13, that the repeat interval user interface’s selection of the 1st Friday of April are displayed within nonobtrusive vertical alignment of each other). 

Claim 6:
Melzer, Ghadge, and Costa teach the system as claimed in claim 1.
Melzer further teaches wherein each of the date selection region, the day selection region, and the month selection region have same breadth (i.e. it is noted in Fig. 13, that the breadth is equivalent to how the date, day, and month selection boxes have the same vertical height or second largest dimension of a plane or solid figure).  

Claim 8:
Claim 8 is the method claim reciting similar limitations to claim 1 and is rejected for similar reasons. 

Claim 9:
Claim 9 is the method claim reciting similar limitations to claim 2 and is rejected for similar reasons. 

Claim 12:
Melzer, Ghadge, and Costa teach the method as claimed in claim 8.
Melzer further teaches wherein the first view of the GUI further comprises a schedule description region that provides a written description of the schedule based upon the selection of one or more cells by the user (i.e. it is noted in Fig. 14 displays a written description of “Repeat Yearly on April 5Th and never end”).  

Claim 13:
Melzer, Ghadge, and Costa teach the method as claimed in claim 8.
Melzer further teaches displaying the date selection region, the day selection region, and the month selection region non obtrusively with respect to each other in one of a vertically and horizontal alignment, in the first view of the GUI (i.e. it is noted in Fig. 13, that the repeat interval user interface’s selection of the 1st Friday of April are displayed within nonobtrusive vertical alignment of each other).  

Claim 14:
Melzer, Ghadge, and Costa teach the method as claimed in claim 8.
Melzer further teaches wherein the first view of the GUI further comprises a schedule period region, wherein the user specifies a start of a period and an end of the period, the period defining when the recurring task is scheduled (i.e. it is noted in Fig. 13, that a user has scheduled a start date of 04/05/2013 12:30PM and an end date of 04/05/2013 1:00 PM).  

Claim 17:
	Claim 17 is the method claim reciting similar limitations to claim 6 and is rejected for similar reasons.

Claim 18:
Melzer, Ghadge, and Costa teach the method as claimed in claim 8.
Melzer further teaches wherein the GUI further comprises an advanced region, wherein the user can specify the schedule for the recurring task by:	 (a) a number of days from the end of a month (i.e. it is noted in Fig. 12, that a user may select a number of days from the end of a mot3h by selecting the 29th day of each month which ensure that the repeated even will schedule 0-2 days from the end of each month);(i.e. it is noted in Fig. 13, that a user may select a last weekday of the month by selecting the 4th Friday of April);	 (c) a specific day of a specific week (i.e. it is noted in Fig. 13, that a user may select a specific day of a specific week by selecting the 4th Friday of April);	 (d) or a nearest weekday to a specific day (i.e. it is noted in Fig. 13, that a user may select a nearest weekday to a specific day by selecting the 1st Friday of April which ensures that the Friday is a weekday nearest to a specific Saturday).  

Claim 20:
	Claim 20 is the medium claim reciting similar limitations to claim 1 and is rejected for similar reasons.

Claim 3, 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140310045 “Meltzer”, in light of U.S. Patent Application Publication NO. 20140157177 “Ghadge”, and further in light of U.S. Patent Application Publication NO. 20140082536 “Costca”, as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication NO. 20030131098 “Huntington”.
Claim 3:
Melzer, Ghadge, and Costa teach the system as claimed in claim 1
While Melzer, Ghadge, and Costa teach a plurality of regions, may not teach wherein the plurality of regions further comprises:	 a second selection region displaying a plurality of seconds of a minute in a 
	However, Huntington teaches 
a second selection region displaying a plurality of seconds of a minute in a selectable second cell;	 and a year selection region displaying a plurality of years in a selectable year cell (i.e. para. [0128], Fig. 8, “selection start box 818 or selection end box 820, a number of widgets or devices may be included. For example text boxes, such as 824, may provide display or user entry of time specifications, such as the year month, date, day, am/pm selection, hour, minute, second, millisecond, microsecond, and other time specification”, wherein a plurality of seconds and years may be selected as a user arrows up or down).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a second selection region displaying a plurality of seconds of a minute in a selectable second cell;	 and a year selection region displaying a plurality of years in a selectable year cell to Melzer-Ghadge-Costa’s unified time selection region, with a year and second cell that allows for multiple years to be selected as taught by Huntington. One would have been motivated to combine Huntington with Melzer-Ghadge-Costa and would have had a reasonable expectation of success in order to provide further granularity to a user creating a scheduled event.

Claim 5:

Melzer, Ghadge, and Costa may not explicitly teach
 wherein a length of the time selection region is equal to a sum of lengths of the date selection region, the day selection region, and the month selection region.  
However, Huntington teaches
wherein a length of the time selection region is equal to a sum of lengths of the date selection region, the day selection region, and the month selection region (i.e. it is noted in Fig. 8 that the length of the Hour minute and second time selection regions is equal to the date, day, and month, selection regions).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a length of the time selection region is equal to a sum of lengths of the date selection region, the day selection region, and the month selection region to Melzer-Ghadge-Costa’s unified time selection region, with wherein a length of the time selection region is equal to a sum of lengths of the date selection region, the day selection region, and the month selection region as taught by Huntington. One would have been motivated to combine Huntington with Melzer-Ghadge-Costa and would have had a reasonable expectation of success in order to provide a simplified user interface that allows a user to more easily ascertain desired scheduling information. 

Claim 10:
Claim 10 is the method claim reciting similar limitations to claim 3 and is rejected for similar reasons. 

Claim 16:
	Claim 16 is the method claim reciting similar limitations to claim 5 and is rejected for similar reasons.

Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140310045 “Meltzer”, in light of U.S. Patent Application Publication NO. 20140157177 “Ghadge”, and further in light of U.S. Patent Application Publication NO. 20140082536 “Costca”, as applied to claim 1 and 8 above, and further in view of U.S. Patent Application Publication NO. 20140288989 “Goeppinger”.
Claim 7:
Melzer, Ghadge, and Costa teach the method as claimed in claim 1, 
Melzer, Ghadge, and Costa may not explicitly teach
wherein the scheduler is configured to define schedule for the recurring task using a CRON expression.  
However, Goeppinger teaches 
wherein the scheduler is configured to define schedule for the recurring task using a CRON expression (i.e. para. [0088], Scheduling a step as a job with the job scheduling module can involve specifying one or more cron expressions for the job to the job scheduling module. A cron expression can be specified to the job scheduling module according to a cron-link syntax).  


Claim 19:
Claim 19 is the method claim reciting similar limitations to claim 7 and is rejected for similar reasons. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140310045 “Meltzer”, in light of U.S. Patent Application Publication NO. 20140157177 “Ghadge”, and further in light of U.S. Patent Application Publication NO. 20140082536 “Costca”, as applied to claim 8 above, and further in view of U.S. Patent NO. 5896491 “Englefield”.
Claim 11:
Melzer, Ghadge, and Costa teach the method as claimed in claim 8.
Melzer, Ghadge, and Costa may not explicitly teach 

	However, Englefield teaches 
wherein one or more of the selection regions each comprises a wildcard cell, wherein selection of the wildcard cell specifies selection of all the cells in the corresponding one or more selection regions (i.e. Col. 15 lines 50-53, “he selecting of a row or column title can be deemed equivalent to selecting all values in that row or column”, wherein the wildcard cell is equivalent to a row or column title).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein one or more of the selection regions each comprises a wildcard cell, wherein selection of the wildcard cell specifies selection of all the cells in the corresponding one or more selection regions to Melzer-Ghadge-Costa’s column and row titles, with how selection of a column or row title results in the selection of an entire column or row as taught by Englefield. One would have been motivated to combine Englefield with Melzer-Ghadge-Costa and would have had a reasonable expectation of success in order to provide a more convenient way for users to a range of values.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140310045 “Meltzer”, in light of U.S. Patent Application Publication NO. 20140157177 “Ghadge”, and further in light U.S. Patent Application Publication NO. 20140082536 “Costca” as applied to claim 8 above, and further in view of U.S. Patent Application Publication NO. 20070180392 “Russo”.
Claim 15:
 Melzer, Ghadge, and Costa teach the method as claimed in claim 8.
Costa further teaches wherein the time selection region comprises a minute selection region, wherein the minute selection region comprises the plurality of minute cells corresponding to the plurality of minutes (i.e. para. [0039], Fig. 4, “the user is allowed to schedule an event with any granularity of scheduled time directly on the calendar grid including one minute granularity. The user, for example, could create an event, such as an airline flight, that begins at 5:44 PM and ends at 8:15 PM directly on the calendar grid of a touch-screen device”, wherein each minute of each hour is independently selectable depending on a user’s drag touch).
Costa may not explicitly teach 
wherein one or more frequently used minute cells have a selectable area that is greater than a selectable area of other minute cells present in the plurality of minute cells.  
However, Russo teaches
wherein one or more frequently used minute cells have a selectable area that is greater than a selectable area of other minute cells present in the plurality of minute cells (i.e. para. [0031], Fig 3, “as the user in the above example continues to select option B 206 more often than the other available options, the appearance of the menu 200 will adjust to provide a greater area in which option B may be chosen”, wherein a more frequently used option B has a larger selectable area than other options A, C, and D).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein one or more frequently used minute cells have a selectable area that is greater than a selectable area of other minute cells present in the plurality of minute cells to Melzer-Ghadge-Costa’s minute selection region, with how frequently selected user options are displayed in a larger area as taught by Russo. One would have been motivated to combine Russo with Melzer-Ghadge-Costa and would have had a reasonable expectation of success in order to provide a more convenient way for users to select their commonly selected options.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171